Title: From George Washington to Brigadier General Casimir Pulaski, 29 September 1778
From: Washington, George
To: Pulaski, Casimir


          
            Sir
            Head Quarters Fredericksburg 29th Sepr 1778
          
          You are to proceed immediately upon the Rect of this with your whole Corps both Horse and Foot and put yourself under the command of Major General Lord Stirling, who will be in the neighbourhood of paramus. As the Enemy are out in considerable force in Jersey, near Hackinsack, you will make particular enquiry of their situation as you advance, lest you should fall in with their parties. I am &c.
        